DETAILED ACTION
This action is in response to the submission filed on 11/12/2020.  Claims 1-22 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 12-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0075169 (“Koch”).
Regarding claims 1 and 12, Koch teaches:
A computer-implemented method for designing a terrain surface (Koch: Abstract), comprising:
 
(a) obtaining, in a computer, a triangular surface mesh representative of an existing surface, wherein the triangular surface mesh comprises two or more triangles that are connected by vertices and edges (Koch: para [0021], “FIG. 1 shows an example of an existing triangular, irregular mesh at the bottom, and a quadrilateral grid on the top”; para [0025], “FIG. 5 illustrates a triangle mesh representative of an existing ground of a planned parking lot”); 

(b) specifying one or more constraints to control the triangular surface mesh (Koch: para [0019], “a design constraint is defined that includes a maximum slope constraint for at least one of the triangles in a triangular surface mesh. The maximum slope constraint is a maximum angle between a normal vector of the triangle and a reference (e.g., Z) vector. Heights of the vertices of the triangle are projected onto design constraint sets such that the normal vector satisfies all of the design constraints (e.g., the maximum slope constraint). During the projection, the height(s) (e.g., the Z-coordinate [and not the x or y coordinate(s)]) of the triangle is moved by a minimum Euclidian distance. The projection is performed iteratively such that the triangular mesh converges to an optimal solution for a CAD design of the land surface. Accordingly, a design of the surface represented by the triangular surface mesh is generated based on the projecting”; Fig. 39, 3904 “Determine Design Constraint Sets”); 

(c) automatically determining drainage for the triangular surface mesh based on the constraints (Koch: para [0203-0294], “The Surface Oriented Minimum Slope Constraint”, “it is not unreasonable to align the plane P1P2P3 toward a given location/direction. For instance, in civil engineering drainage, the designer may want to direct the water to certain drains or inlets. Suppose one wants P1P2P3 to incline toward a unit direction {right arrow over (q)}=(q1, q2, 0)∈R3 (see FIG. 17). In this regard, FIG. 17 illustrates a desired orientation ({right arrow over (q)}) of a normal vector (n) for a triangle plane…”; para [0017], “FIG. 4 depicts an example of a parking lot that has four horizontal parking rows. In FIG. 4, the designer wants water to flow in the direction of the arrows 402 towards and along the thick lines 404 into the inlets 406 that are represented as circles. Lines 408 are curbs that need to be aligned”, para [0018], “Drainage schemes can vary for each situation. The triangular mesh in FIG. 5 represents the existing ground of a planned parking lot. The engineer would like the water to drain away from the building, and along the drainage lines 502 into the four corners. Lines 504 indicate where the triangle edges need to be aligned. In FIG. 6, the engineer would like to study a different scheme, where the drainage 602 happens in parallel, on either side of the building. Lastly, FIG. 7 represents the mesh of an existing ground for a roundabout, where a minimum slope is required from the inner circle to the outer one, and water needs to drain from the road at the top along the outer circle to the roads on either side at the bottom (indicated by drainage lines 702)”; the drainage slope is limited by/based on the max/min slope constraints); and 

(d) optimizing the triangular surface mesh based on the drainage and one or more design options (Koch: para [0018], “FIG. 7 represents the mesh of an existing ground for a roundabout, where a minimum slope is required from the inner circle to the outer one, and water needs to drain from the road at the top along the outer circle to the roads on either side at the bottom (indicated by drainage lines 702)”; para [0019], “The projection is performed iteratively such that the triangular mesh converges to an optimal solution for a CAD design of the land surface. Accordingly, a design of the surface represented by the triangular surface mesh is generated based on the projecting”; para [0246], “In some design problems, the designer may wish to construct a surface that is as “smooth” as possible. This problem is referred to as minimizing the curvature between adjacent triangles in the mesh”; creating a smooth surface/minimizing the curvature is considered a design option), wherein the optimizing modifies the triangular surface mesh to define drainage flow for the drainage (Koch: para [0018], “The triangular mesh in FIG. 5 represents the existing ground of a planned parking lot. The engineer would like the water to drain away from the building, and along the drainage lines 502 into the four corners. Lines 504 indicate where the triangle edges need to be aligned)”; para [0049], “FIG. 29 shows the mesh of FIG. 28 after 10 iterations in accordance with one or more embodiments of the invention”; para [0050], “FIG. 30 shows the mesh of FIG. 28 after 29 iterations in accordance with one or more embodiments of the invention”; para [0051], “FIG. 31 shows the final mesh of FIG. 28 after convergence in accordance with one or more embodiments of the invention”).

Regarding claims 2 and 13, Koch teaches:
The computer-implemented method of claim 1, wherein the specifying one or more constraints to control the triangular surface mesh comprises: 

accepting input defining one or more grading elements (para [0076] of Applicant’s publication defines the grading element properties as “such as a minimum and maximum slope, depth of the grading elements, etc.”; Koch: Fig. 39, 3904; para [0285], “input/output (I/O) devices”; Fig. 40; para [0083], “A designer may require that one or multiple triangles cannot exceed a certain slope with respect to gravity. This is referred to as a maximum surface slope constraint. A designer may also require that some triangles need to have a certain minimum slope in the direction of a given vector”; claim 9, “(d) one or more design constraint sets, determined by the application, based on one or more design constraints”; the existing mesh has grading constraints which is ‘accepted’ as ‘input’ into the optimization iteration), wherein: 

each of the one or more grading elements comprises an element for laying out a design to be graded (para [0076] of Applicant’s publication defines the grading element properties as “such as a minimum and maximum slope, depth of the grading elements, etc.”; Koch: para [0083], “A designer may require that one or multiple triangles cannot exceed a certain slope with respect to gravity. This is referred to as a maximum surface slope constraint. A designer may also require that some triangles need to have a certain minimum slope in the direction of a given vector” ); and 

accepting the input comprises configuring properties for each of the one or more grading elements (para [0076] of Applicant’s publication defines the grading element properties as “such as a minimum and maximum slope, depth of the grading elements, etc.”; Koch: para [0019], “a design constraint is defined that includes a maximum slope constraint for at least one of the triangles in a triangular surface mesh. The maximum slope constraint is a maximum angle between a normal vector of the triangle and a reference (e.g., Z) vector. Heights of the vertices of the triangle are projected onto design constraint sets such that the normal vector satisfies all of the design constraints (e.g., the maximum slope constraint)”; para [0083], “A designer may require that one or multiple triangles cannot exceed a certain slope with respect to gravity. This is referred to as a maximum surface slope constraint. A designer may also require that some triangles need to have a certain minimum slope in the direction of a given vector”).

Regarding claims 3 and 14, Koch teaches:
The computer-implemented method of claim 2, wherein: 

the one or more grading elements are defined in a different data source in a different format; and the accepting input comprises: connecting to the different data source; and 
mapping the one or more grading elements defined in the different data source in the different format to one or more grading elements in a native format of a current application (Koch: para [0297], “manipulate data in database 4116 through a database management system (DBMS) 4114. Alternatively, database 4116 may be part of, or connected directly to, client 4102 instead of communicating/obtaining the information from database 4116 across network 4104… server 4106 may utilize MICROSOFT'S TRANSACTION SERVER (MTS) to access required data stored in database 4116 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity)”; paras [0294], [0295]; the DBMS format used for manipulation is the different format).

Regarding claims 4 and 15, Koch teaches:
The computer-implemented method of claim 1, wherein the specifying one or more constraints to control the triangular surface mesh comprises:

 autonomously extracting the one or more constraints from a design model (Koch: claim 9, “(d) one or more design constraint sets, determined by the application, based on one or more design constraints”).

Regarding claims 6 and 17, Koch teaches:
The computer-implemented method of claim 1, wherein one or more of the constraints comprise: 

a minimum or a maximum grading slope in a direction (Koch: (Koch: para [0019], “a design constraint is defined that includes a maximum slope constraint for at least one of the triangles in a triangular surface mesh. The maximum slope constraint is a maximum angle between a normal vector of the triangle and a reference (e.g., Z) vector. Heights of the vertices of the triangle are projected onto design constraint sets such that the normal vector satisfies all of the design constraints (e.g., the maximum slope constraint). During the projection, the height(s) (e.g., the Z-coordinate [and not the x or y coordinate(s)]) of the triangle is moved by a minimum Euclidian distance. The projection is performed iteratively such that the triangular mesh converges to an optimal solution for a CAD design of the land surface. Accordingly, a design of the surface represented by the triangular surface mesh is generated based on the projecting”; para [0083], “A designer may require that one or multiple triangles cannot exceed a certain slope with respect to gravity. This is referred to as a maximum surface slope constraint. A designer may also require that some triangles need to have a certain minimum slope in the direction of a given vector”).


Regarding claims 7 and 18, Koch teaches:
The computer-implemented method of claim 6, wherein: 

the direction is based on a location of a drain line or a low point (Koch: paras [0131-0135], “Low Point Constraint”, “FIG. 12 shows a triangular mesh from a birds-eye view, where the low point P0 is connected to points P1, P2, P3, P4, P5, and P6. So in this picture, one requires that P0 is lower than all its connected points and that the slopes on each connecting edge i is at least si.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 11, 16, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0075169 (“Koch”), in view of “Autodesk Roadway Design for InfraWorks 360” (“Chappell”).
Regarding claims 5 and 16, Koch does not teach but Chappell does teach:
The computer-implemented method of claim 4, further comprising: 

accepting user input modifying the one or more constraints (Chappell: page 49, “Profile Optimization This command opens the Profile Optimization panel where
you make choices and set values related to design constraints, quantities, cost, and
construction rules. Once you’ve made your choices and run the optimization, pertinent
data from the model is uploaded to the cloud via InfraWorks 360.”; pages 126-127, “This section gives you the opportunity to establish some ground 126 rules about how you want InfraWorks to redesign your profile”, “Figure 3-2: The Profile Constraints section of the Profile Optimization panel”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Koch (directed to designing a terrain surface) with Chappell (directed to user input) and arrived at designing a terrain surface with user input. One of ordinary skill in the art would have been motivated to make such a combination to “to refine that design to suit your needs” (Chappell: page 109).

Regarding claims 8 and 19, Koch teaches:
The computer-implemented method of claim 1, wherein: 

the determining drainage comprises one or more drain lines (Koch: para [0018], “Drainage schemes can vary for each situation. The triangular mesh in FIG. 5 represents the existing ground of a planned parking lot. The engineer would like the water to drain away from the building, and along the drainage lines 502 into the four corners. Lines 504 indicate where the triangle edges need to be aligned. In FIG. 6, the engineer would like to study a different scheme, where the drainage 602 happens in parallel, on either side of the building. Lastly, FIG. 7 represents the mesh of an existing ground for a roundabout, where a minimum slope is required from the inner circle to the outer one, and water needs to drain from the road at the top along the outer circle to the roads on either side at the bottom (indicated by drainage lines 702)”) and one or more low points (Koch: para [0131], “Low Point Constraint”); 

the optimizing comprises autonomously modifying the triangular surface mesh such that the drainage flows alongside the one or more drain lines into the one or more low points (Koch: para [0018], “Drainage schemes can vary for each situation. The triangular mesh in FIG. 5 represents the existing ground of a planned parking lot. The engineer would like the water to drain away from the building, and along the drainage lines 502 into the four corners. Lines 504 indicate where the triangle edges need to be aligned. In FIG. 6, the engineer would like to study a different scheme, where the drainage 602 happens in parallel, on either side of the building. Lastly, FIG. 7 represents the mesh of an existing ground for a roundabout, where a minimum slope is required from the inner circle to the outer one, and water needs to drain from the road at the top along the outer circle to the roads on either side at the bottom (indicated by drainage lines 702)”; para [0019], “The projection is performed iteratively such that the triangular mesh converges to an optimal solution for a CAD design of the land surface. Accordingly, a design of the surface represented by the triangular surface mesh is generated based on the projecting”;).

Koch teaches using drain lines and low points to optimize the drainage but Koch does not explicitly teach user input of elements to determine drainage. Chappell does teach:
the determining drainage comprising accepting user input (Chappell: page 108, “Click the PVI at the low point near station 3+50 (0+100) and drag it to the left. Release it when the tooltip reads an approximate station of 3+10 (0+094.50) and elevation of 795.50 (242.50)”; page 128, “Required Drainage Grade This is the minimum grade allowed for the tangent sections of the profile. Try to set this at the minimum value possible because if it is too high, it may prevent the
optimization from finding a solution”; page 136, “For Required Drainage Grade, click the
lock icon to unlock the value”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Koch (directed to designing a terrain surface) with Chappell (directed to user input) and arrived at designing a terrain surface with user input. One of ordinary skill in the art would have been motivated to make such a combination to “to refine that design to suit your needs” (Chappell: page 109).

Regarding claims 9 and 20, Koch does not teach but Chappell does teach:
The computer-implemented method of claim 1, wherein the optimizing comprises: 

providing multiple design options simultaneously (Chappell: “Figure 3-2: The Profile Constraints section of the Profile Optimization panel”); and 

selecting one of the multiple design options (Chappell: page 127, “Figure 3-2: The Profile Constraints section of the Profile Optimization panel”, “Maximum Grade This establishes the
steepest grade allowable on the tangent sections of the profile. The initial value is set when you provide a value for Design Speed but you can change it after doing so”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Koch (directed to designing a terrain surface) with Chappell (directed to design options) and arrived at designing a terrain surface with design options. One of ordinary skill in the art would have been motivated to make such a combination to “to refine that design to suit your needs” (Chappell: page 109).

Regarding claims 11 and 22, Koch teaches:
The computer-implemented method of claim 1, wherein: 

a design is based on the triangular surface mesh (Koch: para [0018], “FIG. 7 represents the mesh of an existing ground for a roundabout, where a minimum slope is required from the inner circle to the outer one, and water needs to drain from the road at the top along the outer circle to the roads on either side at the bottom (indicated by drainage lines 702)”; para [0019], “The projection is performed iteratively such that the triangular mesh converges to an optimal solution for a CAD design of the land surface. Accordingly, a design of the surface represented by the triangular surface mesh is generated based on the projecting”; para [0246], “In some design problems, the designer may wish to construct a surface that is as “smooth” as possible. This problem is referred to as minimizing the curvature between adjacent triangles in the mesh”; creating a smooth surface/minimizing the curvature is considered a design option);

the optimizing is encapsulated into an optimization solver application (Koch: para [0107] , “Iterative optimization methods are often used for solving…”); 

the optimization solver application is integrated into a different application such that the optimization solver operates transparently like it is a function of the different application (Koch: para [0297], “The business objects then manipulate data in database 4116 through a database management system (DBMS) 4114. Alternatively, database 4116 may be part of, or connected directly to, client 4102 instead of communicating/obtaining the information from database 4116 across network 4104. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 4110 (and/or application 4112) invoke COM objects that implement the business logic. Further, server 4106 may utilize MICROSOFT'S TRANSACTION SERVER (MTS) to access required data stored in database 4116 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity).”; para [0296], “Clients 4102 may execute a client application or web browser and communicate with server computers 4106 executing web servers 4110. Such a web browser is typically a program such as MICROSOFT INTERNET EXPLORER, MOZILLA FIREFOX, OPERA, APPLE SAFARI, GOOGLE CHROME, etc. Further, the software executing on clients 4102 may be downloaded from server computer 4106 to client computers 4102 and installed as a plug-in or ACTIVEX control of a web browser. Accordingly, clients 4102 may utilize ACTIVEX components/component object model (COM) or distributed COM (DCOM) components to provide a user interface on a display of client 4102. The web server 4110 is typically a program such as MICROSOFT'S INTERNET INFORMATION SERVER”; the COM objects are the optimization solver because they are invoking the "business logic", and the client is the different application which is acting as though the optimization solver is transparently a function of the client); 

Koch does not teach but Chappell does teach:
the design output from the optimization solver is further edited in the different application (Chappell: “Figure 3-1: The Profile Optimization panel can be opened by clicking the icons in the
order shown”, “Figure 3-2: The Profile Constraints section of the Profile Optimization panel”, 
“Figure 3-3: The Quantities Options section of the Profile Optimization panel”, “Figure 3-4: The Construction Rules section of the Profile Optimization panel”; page 167, “Figure 3-28: A sheet that has been automatically configured by the View Civil 3D Drawings command From here you can continue to refine the design of your road”; page 109, “InfraWorks does calculate the initial design of the intersection, but then it gives you tools to refine that design to suit your needs”; the design can be further edited in the panels).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Koch (directed to designing a terrain surface) with Chappell (directed to editing the design) and arrived at designing a terrain surface and editing the design. One of ordinary skill in the art would have been motivated to make such a combination to “to refine that design to suit your needs” (Chappell: page 109).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0075169 (“Koch”), in view of “Autodesk Roadway Design for InfraWorks 360” (“Chappell”), further in view of US 2013/0013265 (“Narayan”).
Regarding claims 10 and 21, Koch and Chappell teach:
The computer-implemented method of claim 9, wherein the multiple design options comprise: 
a smooth grading change option (Koch: para [0085], “the designer may wish to construct a surface that is as “smooth” as possible. This problem is referred to as minimizing the curvature between adjacent triangles in the mesh. One way to minimize the curvature is to minimize the grade change between each pair of adjacent triangles in the mesh”); 

Koch and Chappell do not teach but Narayan does teach:
a balance of cut and fill option (Narayan: para [0085], “an important aspect of a cost-effective design is to obtain a perfect earthwork balance. A grading plan may have to go through several iterations before it yields an acceptable earthwork balance. As the design progresses, the cut and fill values must be adjusted to minimize the earthwork. Embodiments of the invention allow the user to attain the earthwork balance by raising or lowering specific areas of cuts or fills interactively until the desired level of precision is obtained. Such interaction may be performed in-canvas while directly modifying a composite object and/or sub-object in a dynamically updated terrain model”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Koch and Chappell (directed to designing a terrain surface) with Narayan (directed to editing cut and fill) and arrived at designing a terrain surface with a cut and fill option. One of ordinary skill in the art would have been motivated to make such a combination because “This allows the user to observe the impact of edits on many design aspects simultaneously (like drainage pattern, aesthetics) to build a cost-effective, sustainable design that balances all project requirements” (Narayan: para [0084]).




Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,886,702: A system and method for the rapid creation of an optimized mesh model of a real world object, terrain or other three-dimensional surface. The mesh construction technique provides dynamic "up resolution/down resolution" mesh construction capabilities
US 2008/0183434: a method for generating a three-dimensional (3D) model of a grading transition. Advantageously, the method for generating a 3D model of a grading transition may be used to generate generating a CAD drawing that includes realistic grading transitions, both in terms of a visual appearance and in terms of volumetric calculations related to the excavation/fill of grading materials.
US 2006/0206623:  methods for determining optimized vehicle paths for projects. The methods and systems may involve providing a client-based application having a GUI that presents a plurality of constraints that relate to a project.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/             Examiner, Art Unit 2148     


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2148